UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
SHIMON ALTER, individually and on behalf :
of all others similarly situated,
Plaintiff, ORDER
v: 21 CV 4330 (VB)
MIDLAND CREDIT MANAGEMENT, INC.,
Defendant. :
x

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than August 23, 2021. To be clear, any application-to restore the action must be
filed by August 23, 2021, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any
pending motions are moot.

The Clerk is instructed to close this case.

Dated: June 23, 2021
White Plains, NY

SO ORDERED:

\uul

Vincent L. Briccetti
United States District Judge

 
